812 So. 2d 471 (2002)
Henry Lee DIXON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-1447.
District Court of Appeal of Florida, Fourth District.
March 6, 2002.
Rehearing Denied April 17, 2002.
Henry Lee Dixon, Starke, pro se.
No appearance required for appellee.

ON MOTION FOR REHEARING
WARNER, J.
We withdraw our prior opinion and substitute the following in its place.
This appeal arises from an order denying a motion to correct an illegal sentence filed by Henry Lee Dixon.[1] The trial court denied the motion, concluding that it was barred by this court's opinion in Dixon v. State, 763 So. 2d 1050 (Fla. 4th DCA 1999), in which we prohibited this same appellant from any future filings raising the same issues he had brought in four previous appeals. However, that earlier case dealt with a different circuit court case (no. 80-6699), not with the present underlying case (no. 80-4416). Thus, this court's prohibition does not apply to the present case.
Nonetheless, having reviewed appellant's motion, we conclude that he is not entitled to relief. He alleges that the trial court failed to expressly sentence him as a habitual offender during the oral pronouncement of the sentence. We have read the plea colloquy and it shows that the trial court adjudicated appellant as a habitual offender and sentenced him to a sentence which could be imposed only under the habitual offender provisions. Thus, the transcript clearly indicates that the court orally imposed a habitual offender sentence on appellant.
STEVENSON and TAYLOR, JJ., concur.
NOTES
[1]  We strike Jeffery Jerome Dixon as an appellant in this case because the motion to correct illegal sentence was filed only by Henry Lee Dixon.